Title: To Thomas Jefferson from Winthrop Sargent, [31 May 1801]
From: Sargent, Winthrop
To: Jefferson, Thomas


               
                  Respected Sir
                  City of WashingtonSunday morng—[31 May 1801]
               
               In my short Stay at Orleans fearful of making much Inquiry I acquired but little Information, and only as here subjoined which I take Leave to communicate in the hope that my Intention of rendering public Service may prove acceptable—
               The Town and Environs of Orleans supposed to contain upwards of 1000 houses and from Eight to nine thousand Souls exclusive of the military—by the last known Census of Louisiana the population was 50000 including the missisippi Territory upon the River since lopped off, which Deficit is probably supplied by Emigrants—
               The military Force from the Illinois to the Sea is the Regt. of Louisiana comprised of three Battns. of Eight Companies each, Infantry, and one of Grenadiers—a Battn. of the Regt. of mexico—half a Company of Dragoons and one or two Companies of Artillery—one constantly on Duty at Pensacola, the Forts of mobille and Apalache—Corps all incomplete; recruited by Deserters from other spanish regts. and the veriest Vagabonds of mexico sent to Louisiana for punishment
               Exports, including Cotton of the Missisippi Territory and other articles of the upper Country Flour and Tobacco excepted are
               
                  
                     Cotton at 23 cents
                     1000000
                     dollars
                  
                  
                     Sugar
                     300000
                     
                  
                  
                     Peltry
                     200000
                     
                  
                  
                     Lumber
                     100000
                     
                  
                  
                     Indigo
                     100000
                     
                  
                  
                     Sundries
                     100000
                     
                  
                  
                     Cash
                     300000
                     
                  
               
               
               almost all of which Lumber excepted is sent to the United States—Sugar and Cotton will probably increase as numbers of the Planters heretofore making only their Provisions are now turning their attention to those articles—Indigo will not be planted after the present Season, nor will Lumber be more exported until peace, from the great risk attending it—
               The Cash exported is brought into the Governt from the royal Treasury to defray the necessary Expences amounting nearly to the Sum specified—
               Three fourths of the Imports are from the U. States made in Vessels from New York, Philadelphia, Baltimore and Boston but principally from the two former places—
               There is no Tax in the Province save a Duty of Six per Cent upon Im: and Exports and which is very much evaded—the whole Import does not exceed 111,000 Dollars—No Trade is allowed unless in very extraordinary Cases with any of the Spanish Colonies except the Havana and that is limited to the produce of Louisiana—
               Sugar failed last year very much but in the coming Season ‘tis supposed the Crop will be worth 500000—The number of Sugar plantations at present Eighty Seven—
               with the most respectful Consideration and continued Devotion—I have the honour to be Your obedient humble Servt
               
                  
                     Winthrop Sargent
                  
               
            